DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims.  No new matter is presented.  The amended claims in conjunction with the remarks do not overcome the prior art rejections which are below set forth for the reasons for fully below set forth.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 1-8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemeyer, Scharrenbach, Hutchinson, Morrison, Chamblee, Thompson (WO2012/038927A2) alternatively further in view of “Film Forming Amines in Steam/Water Cycles – structure, properties and influence on corrosion and deposition processes” by Iva Betova, Martin Bojinov, and Timo Saario Research Report No VTT R 03234014 07.07.2014
Regarding Claims 1-8 and 16-20:
	Seemeyer discloses an emulsion and an emulsion concentrate (Abstract) 

    PNG
    media_image1.png
    512
    792
    media_image1.png
    Greyscale

See reference at claim 1 (water, 0-0.35 wt.% emulsifier, 99.3-99.99 % water, water insoluble oil (reference claim 1) an amine such as oleyl diamino propane, coco diamino propane, lauryl propyl diamine, dimethyl lauryl amine (reference Claim 12 reference) 


    PNG
    media_image2.png
    75
    714
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    86
    692
    media_image3.png
    Greyscale

No ammonia is required or present. No other organics are required.  No carboxylic acids are required. No surfactant is required.  The emulsion is stable under conditions at which a conveyor lubricant composition is stored and shipped and does not phase separate in one month at 4 to 40° C or even in two to three months at such temperatures (P18 L1-5) (meeting the limitations of claims 19-20 – zero as such overlapping ranges are established)  While the reference does not affirmatively recite four months, since it teaches the claimed composition/process using the claimed species of compositional components in the claimed and/or overlapping ranges it would be expected to possess the same performance properties (esp. since three months is expressly recited it is within the ken of one of ordinary skill in the art at the time of the invention expect that four months may be phase stable).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
P6  The composition requires an amphipathic compound high viscosity oil in ranges of 1-20 wt.% and water in a range of 60-99 wt.%.  (Overlapping the claimed range of 1-5 wt.% formula (I) and water and the claimed ratios) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
	While the composition permits an emulsifier it is not required (0-20 wt. %) and while the composition permits additional components, they are not required (0-10 wt.%) additional components include surfactants, antioxidants, antistatic agents, corrosion inhibitors (P18 L23-28)  thereby meeting the limitations of not more than 2 wt.% organic 
	The amphipathic compounds include:

    PNG
    media_image4.png
    423
    821
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    164
    360
    media_image5.png
    Greyscale

(meeting the limitation of claims 1 formula (1), is a stable emulsion at least 90 wt. % n being 1 or 2, and claims 4-7 and claim 9 for the organic amine and diamine where n = 2 or mono amine where n = 1) such as commercially available Duomeen OL oleyl propylene diamine and cocoalkyl propylene diamine Duomeen CD (P28 L1-4 meeting claims formula 1` and claims 2-7) which may be in deionized water (P28 L4)
	The composition is stable and may be formed by mixing the two phases (i.e. water and oil) by shaking, stirring, high shear mixing, micro fluidization, etc. (P17 L5-such as by using rotor stator homogenizers, blade type homogenizers and high pressure homogenizers  (P24 L20-P25 L3) forming a mixture having a pH of 10.43 (P28 L10 meeting the limitations of claim 8) 
An emulsifier such as poly glyceryl monoesters and mixtures of surfactants may be added in amounts to give clear micellular solution (P13 i.e. surfactant of claim 20) in amounts such as 0. to 0.35 wt.% (overlapping/within the range of new claim 20)
The emulsion is a stable emulsion (P17 L20-P18 L5) and form a clear solution (P13 L1-7)(i.e. overlapping P.2 of claim 1) 
	The peripheral speed of the rotor stator homogenizer is well within the ken of one of ordinary skill in the art at the time of filing the invention to ensure the appropriate blending/homogenization and droplet size.  
	"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
	The emulsion has a particle/droplet size of 0.05 to 5 microns (See claim 6 reference within and/or overlapping the claimed range of 1 to 11 microns average particle diameter) 
	The composition has a pH of greater than 12 (overlapping the claimed range of claim 8 where 12 and greater than 12 are not patentably indistinct) 
	The emulsion may have particle/droplet sizes of less than 10 microns (P18 L17-22) 

    PNG
    media_image6.png
    280
    718
    media_image6.png
    Greyscale

See also P10 L25-30 where the composition has a pH from 8 to 14 again overlapping the claimed range.
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
	The composition is utilized on conveyor lubricant processes and may be used with a nozzle, 9P3 L10-22) sprayed (P4 L4-11) The composition may be a clear micellular solution P6 L1-10) The composition may be used in a continuous fashion a feedback loop (P21 L5-10) in any technique such as spraying, wiping, brushing, coating, roll coating and other methods (P22 L1-3 and P23-24) (i.e. meeting the limitation for a waster bearing system and a water circuit of claims 14-15)  without staining various metal surfaces such as iron (P21 L10-25) 
	Since the composition is the claimed composition it is capable of and will necessarily provide corrosion inhibiting properties, stability without visible phase segregation for at least 4 months at 5-40°C, etc..  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

    PNG
    media_image7.png
    112
    731
    media_image7.png
    Greyscale
(P5L25-30)

    PNG
    media_image8.png
    251
    810
    media_image8.png
    Greyscale
(claim 1 reference)

    PNG
    media_image9.png
    91
    836
    media_image9.png
    Greyscale
(claim 2 reference)

    PNG
    media_image10.png
    82
    837
    media_image10.png
    Greyscale
(claim 5 reference)

    PNG
    media_image11.png
    213
    717
    media_image11.png
    Greyscale
(claim 12 reference)
The instant claims requires oil and an oil phase of 1 to 5 wt. % of the emulsion and defines the oil phase as the amine of formula (I).   Since Seemeyer discloses water (i.e. it is water OR hydrophilic diluent)  in an amount of 60-99 wt.% that leaves 1-40 % for the remaining components including the required weakly amphiphilic component of 
	The composition is applied for a period of time (P3 L5-10) and in a concentrate to water of about 1:30 to 1:1000 (P3 L20-24) and in sufficient qualities to impart desirable lubrication properties (P3 L1-5) 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) The examiner maintains one of skill in the art can ascertain an effective amount to impart improved corrosion protection.  MPEP 2173.05
The instantly claimed amine is present in water in the claimed range; as such it will necessarily inhibit corrosion.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
	Since the claimed composition is used in a water bearing system in various amounts, the examiner maintains the amount will meet and /or overlap that which is 0.05 to 10ppm wt. to inhibit corrosion and that ascertaining an effective amount is well within the ken of one of ordinary skill in the art at the time of filing the invention.
	The reference discloses the composition may further comprise film forming materials, surfactants and corrosion inhibitors and additional components apparent to those skilled in the art (P18 L22-28) 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) The examiner maintains one of skill in the art can ascertain an effective amount to impart improved corrosion protection.  MPEP 2173.05
	Notwithstanding the examiner’s position that the reference having taught the claimed composition in the claimed environment will necessarily provide corrosion protection and ranges will overlap and/or are within the ken of one of ordinary skill in the 
	“Film Forming Amines in Steam/Water Cycles – structure, properties and influence on corrosion and deposition processes by Iva Betova, Martin Bojinov, and Timo Saario Research Report No VTT R 03234014 07.07.2014 teaches that amines such as 

    PNG
    media_image12.png
    386
    771
    media_image12.png
    Greyscale
(P7 Section 5) provide stability to formulations and are a film forming amine which will reduce corrosion (P8 Section 6 esp. 6.1 forming a barrier against corrosive substances) and reduce fouling (P6) See also P17 Section 7 et seq.  See also P31 showing various ranges of the amine additive and its effectiveness at ranges which overlap the claimed range.
The composition may be in a water emulsion and injected for a period of time (P20 second par. – Par 21 Figure 13) 
.
Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive. 
New claim limitations have been submitted.  Further search and consideration has been conducted and amended grounds of rejection are above set forth addressing the new claim limitations.
Applicant argues the ranges of the amine in the oil are not taught by the reference.  This is not persuasive.  The instant claim requires oil and an oil phase of 1 to 5 wt. % of the emulsion and defines the oil phase as the amine of formula (I)  Since Seemeyer discloses water (i.e. it is water OR hydrophilic diluent)  in an amount of 60-99 wt.% that leaves 1-40 % for the remaining components including the required weakly amphiphilic component of the amine thereby establishing an overlapping range of amine. The reference also expressly recites 1-20 or 2-10 wt.% of said component again overlapping the instantly claimed range.  The emulsifier (i.e. surfactant) is optional and recited as 0-10 wt.% again overlapping the claimed ranges.   No other components are required.

    PNG
    media_image13.png
    674
    806
    media_image13.png
    Greyscale

Applicant argues the reference teaches surfactants and other components and therefore does not meet he limitation for total organic other than the amine.   This is not persuasive.  The components referred to by applicant are not required and when set forth exist in an overlapping ranges.  For example, the emulsifier (i.e. the surfactant of the instant dependent claims) is present in an amount of 0 to 0.35 wt.% which overlaps the claimed range of the instant claims.  
The ranges are clearly and explicitly set forth in the prior art as more fully above cited.  
    PNG
    media_image14.png
    143
    804
    media_image14.png
    Greyscale

(P5L25-30) clearly showing the “oil” is 100 % amine (i.e. weakly amphipathic compound).
Since the reference clearly teaches overlapping ranges (as set forth in the claims of the reference as well as the body of the reference) a prima facie showing of obviousness has been established.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)No evidence of criticality of ranges has been submitted.  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) 
The rejections as above set forth are maintained.
The applicant is invited to schedule a telephone interview to discuss possible amendments in relation to the cited prior art (noting that any and all amendments will require further search and consideration).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 previously mailed.  References cited by and provided in conjunction with an IDS may not be set forth on the PTO 892.   Also pertinent art cited on PTO 892 accompanying this office action:
FR2827271B1 discloses a process for treating water and surfaces in contact with water to protect from biological fouling  (Abstract) The process includes a mixture of amines in the firm of an emulsion having droplet/globule average size of 400-800 nanometers.  The emulsion contains polyamines of formula I and/or mono amines of formula (2) R2NH2 as active agents and hydroxylated organic solvents into water.  There are two types of droplets one of average size 170-250 nm and one of 400-800 nm respectively dispersed in a continuous aqueous phase.  D1 and D2 each form at least 20 % of the overall volume and together form more than 80 % of the volume.  R1, R2=8-22C alkyl or alkenyl n=0-3.  The composition is an emulsion.  

    PNG
    media_image15.png
    257
    973
    media_image15.png
    Greyscale

At least one R1 may be a aceta decenyl (See claim 6 translation) 
The amines include 2,5 N coco 1,3 propylene diamine, N-coco-1,3 propylene diamine, N-oleyl 1,3-propylene diamine (See p7 translation) 
The organic solvent is 1- 15 wt.% relative to the weight of the amines of formula 1 and 2 (See claim 11 translation) 
An emulsifying agent may be added to promote stability such as a poly oxy ethylenated tertiary amine. 
The composition contains from 60-99 wt.% water relative to the total weight of the emulsion (See claim 18 of translation) 
The emulsion is prepared by high shear turbine (P4 bottom translation) such as with a stator with a rotor having blades  (P5 last two par.)  at rates such as 2 m3.hour IP6 first three par.) 
WO 03/007715A1 discloses a method for treating water and surfaces in contact with water with a composition being an emulsion with water and two globules of average dimension of 170 to 250 nm and a second of average 400- 800 nm (Abstract) 
Henderson Steimel Barnes (WO 2016/022814) published 2/11/2016 (instant effective filing date 6/22/2016) discloses a composition and method of inhibiting rust on steel in a water system the composition comprising two parts.  The first is oleylamine and optionally 2-diethylaminoehtanol and di cyclo hexyl amine and the second is phosphonobutane tricarboxylic acid, tolytriazole and a polymer and an optional tracer or sodium hydroxide (Abstract)  Commercial product may be used such as Cetamine V217S and Chem Aqua 3155.  These products are used in effective amounts to provide a concentration of the first part of around 200-500 ppm and the second part of 50-150 ppm (Abstract) [0007-0008]  The composition is used in water systems such as a cooling tower and prevents corrosion [0010-0011] Cetamine v217S :  2-diethylaminoethanol 2.5-10 %; cyclohexylamine 2.5-5 % and (z)-octadec-9-enylamine 2.5 %
Moran (US 4,276,089) teaches:

    PNG
    media_image16.png
    539
    524
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    212
    582
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    288
    523
    media_image18.png
    Greyscale
(overlapping and encompassing claimed formula (1) and claims 2-7)
The amine is used in amounts of 5-80 pbw and the alkylene phosphonic acid derivative 20-95 pbw (C6 L28-40)  The composing is formed by mixing in a manner known (C6 L35-45) and is added to water to form an aqueous solution (C18 L10-20) 
	Barret Hooper and Partove (GB 2528112A) published 1/13/2016) discloses an aqueous composition for treating aqueous systems to inhibit corrosion comprising an amine component (Abstract) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796